DETAILED ACTION
	This action is in response to the applicant’s reply filed on October 27, 2021. Claims 1-20 are pending and addressed below. 

Response to Amendment
Claims 6 and 19 have been amended. Claims 1-20 are pending and addressed below. 
In response to the applicant’s amendments to the abstract to remove the phrase “present disclosure” the objection to the specification has been withdrawn.
In response to the applicant’s replacement set of drawings for Fig 1, to correct reference characters, and the amendments to claims 6 and 19 to remove features not shown in the drawings. The objections to the drawings have been withdrawn. 

Response to Arguments
Applicant's arguments filed October 27, 2021 have been fully considered but they are not persuasive. 
Regarding claims 1 and 14, Applicant has argued that Tolman et al., US 2017/0183946 (hereinafter Tolman) fails to anticipate claims 1 and 14 as Tolman fails to disclose “an expandable sealing mechanism” that “is configured to be replaceable after experiencing wear” as recited in both claims 1 and 14. The Examiner disagrees with this position. Applicant has specifically indicated that the seals of Tolman are selectively inflatable seals with some seals actuated in a deployed position while other seals remain unactuated in a recessed position (Tolman, par [0129]). When one of the seals “wears out” a successive seal that has not previously been exposed to the wellbore wall can be added to the deployment, or in lieu of the previously deployed seal. The Applicant therefore considers Tolman teaching a plunger with “backup” seals that are deployable when a prior seal wears out. However, it is the Examiner’s position that the successive seals can be considered “replacement seals” for the worn out seal.  Specifically, Tolman recites “successive seals that have not been previously exposed to the wellbore wall 34 through plunger travel may be selectively added to deployment with the previously deployed seal, or in lieu of the previously deployed seal”.  It is the Examiner’s position that seals ad “in Tolman, par [0129]). For these reasons Tolman clearly meets the limitations of claims 1 and 14.
Regarding claim 4, Applicant has argued that Tolman in view of Bender, US 2007/0181311 (hereinafter Bender ‘311) fails to “therein the expandable sealing mechanism further comprises a wear indicator”. Specifically, the applicant argues that Bender does not teach a wear indicator on the expandable sealing mechanism, however there are no limitations in claim 4 that require the wear indicator to on the expandable sealing mechanism. Bender discloses a wear indicator for a plunger that comprises an annular ring (76) that extends circumferentially outwardly a known distance from the cylindrical wall (26) of the plunger assembly (10) (Bender, par [0050]). The wear indicator is for the entire plunger, which would include the expandable sealing mechanism. Further, one of ordinary skill could easily modify the expandable sealing mechanism to include a wear indicator, as it would be understood that a wear indicator would have indicated time for replacement of the expandable sealing mechanism of the plunger lift assembly (Bender, par [0050]).
Regarding claim 9, Applicant has argued that Tolman fails to disclose “the expandable sealing mechanism includes a spring, the spring expanding the expandable sealing mechanism upon activation of the expandable sealing mechanism”. Specifically, the applicants have indicated that Tolman’s springs acts to keep the seals in an unactuated or undeployed position while the plunger is falling in the downhole.  While the Examiner agrees that Tolman’s springs do act to keep the spring in an undeployed position while the plunger is falling, there are additional springs, namely the bumper spring assembly 508, which causes the expansion of the expandable sealing mechanism.  The bumper spring assembly is clearly part of the expandable sealing mechanism as the spring 508 biases the mandrel 450 in which expands the seals 430. Clearly, spring (508) is required in order to actuate the expandable sealing mechanism (seals 430) in order to push the insertion rod (407) upward, which actuates the mandrel (450). 
Regarding claims 2-3, 5-8, 10-13, and 15-20, the arguments as presented above with respect to claims 1, 4, 9, and 14, are equally applicable to claims 2-3, 5-8, 10-13, and 15-20.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3, 9, and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tolman et al., US 2017/0183946 (hereinafter Tolman).
Claim 1: Tolman discloses a plunger lift assembly (plunger 402) (see Fig 1A-1B, 2A) to lift fluid formations out of a wellbore (method of removing a liquid from a wellbore with a plunger, see abstract, par [0017]) comprising: 
a mandrel (cylindrical body 403) having a chamber (throughbore opening 414 creating flow channel 415); 
an expandable sealing mechanism (seals 430) disposed about an exterior of the mandrel (403) (see Fig 1A-1B), having an expanded position and a contracted position, the expandable sealing mechanism (430) configured to switch from the contracted position to the expanded position (see Fig 1A) by either an increased pressure in the mandrel chamber or a vertical force from movement of the mandrel (seals 430 may be actuatable between expanded and retracted by mechanical, fluid, hydraulic, etc., forces, such as by elastic distortion or inflation, or by mechanical movement, par [0092]); and 
a shift rod (actuation member 407) for controlling fluid flow through the mandrel chamber (414) (plug mechanism 406 is configured to cyclically close and open the flow channel 415 during operation, Fig 1A-1B, par [0094]);
wherein the sealing mechanism (430) is configured to be replaceable after experiencing wear (as a seal wears out a successive seal, not previously exposed to the wellbore wall 34 can be added to 430 is clearly capable of being removed and replaced, par [0129]); and 
wherein the contracted position is less than the drift diameter of a production tubing of a wellbore (when not actuated seals 430 are the same diameter of the plunger 402, view 420 of Fig 1A, par [0091]-[0092], as the plunger is capable of passing through the wellbore tubular 502, see Fig 2A-2C, the outer diameter of the sealing mechanism is necessarily equal to or less than the inner diameter of the wellbore tubular), and the expanded position is approximately the drift diameter of the production tubing of the wellbore (when actuated the seal 430 expand greater than the diameter of the plunger 402, see view 400 of Fig 1A, turbulent sealers 418 included on seals 430 create a mix of vortices between the exterior surface of the actuatable seal and the wellbore conduit wall, par [0094], when the plug mechanism 406 closes, the interior of a well conduit (tubular) is sealed so that the liquid in the well above the plunger 402 is prevented from falling through the plunger 402 during ascent, Fig 1A, 2A-2D, par [0094], as such the outer diameter of the sealing mechanism 430 would necessarily be substantially equal to the inner diameter of the well conduit 502).
Claim 2: Tolman discloses comprising a set of friction rings (locking apparatus having balls 416a with grooves 416b and spring and ball arrangement 416c) for maintaining positioning of the shift rod (407) as the plunger lift assembly (402) ascends and descends within the production tubing (locking mechanism ensures that the plug and valve element 406 remains in the desired position during plunger operations, Fig 1A, par [0097]-[0101]).
Claim 3: Tolman discloses in the expanded position (Fig 2D), an outer diameter of the expandable sealing mechanism (actuatable external seals 430) maintains contact with the production tubing (well 34) during ascent of the plunger lift assembly within the production tubing (mandrel 450 may be engaged with plunger 406 to actuate seals 430,  Fig 1A, par [0092], plunger 402 being pushed by the wellbore (gas) pressure up the well as indicated by arrow 510 to the surface near the wellhead assembly 512 and extension rod 514, Fig 1A, 2D, par [0120]).
Claim 9: Tolman discloses the expandable sealing mechanism (430) includes a spring (spring or biasing force), the spring expanding the expandable sealing mechanism upon activation of the expandable sealing mechanism (mandrel 450 may reciprocate between the seal deployed position and 440 in the plunger body, spring or other biasing force may be utilized to position the mandrel in the position whereby the seals are retracted and disengaged, Fig 1A, par [0092], the spring 508 biases the mandrel 450, via the insertion rod 407, which expands the seals 430, Fig 3A-3B, par [0121]).
Claim 14: Tolman discloses a method of lifting fluid formations out of a wellbore using a plunger lift system ((plunger lift control system, abstract, Fig 1), the method comprising the steps of: 
placing a bottom-hole component (bumper spring assembly 508) in a bottom of the wellbore (well 503) near the fluid formations (water and gas 504 via perforations 506) (Fig 2B, par [0118]); 
providing at least one plunger lift assembly (plunger 16), the plunger lift system comprising at least one plunger lift assembly including:
a mandrel (cylindrical body 403 of ) having a chamber (throughbore opening 414 creating flow channel 415); 
an expandable sealing mechanism (seals 430) disposed about an exterior of the mandrel (403) (see Fig 1A-1B), having an expanded position and a contracted position, the expandable sealing mechanism (430) configured to switch from the contracted position to the expanded position (see Fig 1A) by either an increased pressure in the mandrel chamber or a vertical force from movement of the mandrel (seals 430 may be actuatable between expanded and retracted by mechanical, fluid, hydraulic, etc., forces, such as by elastic distortion or inflation, or by mechanical movement, par [0092]); and 
a shift rod (actuation member 407) for controlling fluid flow through the mandrel chamber (414) (plug mechanism 406 is configured to cyclically close and open the flow channel 415 during operation, Fig 1A-1B, par [0094]);
wherein the sealing mechanism (430) is configured to be replaceable after experiencing wear (as a seal wears out a successive seal, not previously exposed to the wellbore wall 34 can be added to deployment, effectively replacing the seal, additionally the seal 430 is clearly capable of being removed and replaced, par [0129]); and 
wherein the contracted position is less than the drift diameter of a production tubing of a wellbore (when not actuated seals 430 are the same diameter of the plunger 402, view 420 of Fig 1A, par [0091]-[0092], as the plunger is capable of passing through the wellbore tubular 502, see Fig 2A-2C, the outer 430 expand greater than the diameter of the plunger 402, see view 400 of Fig 1A, turbulent sealers 418 included on seals 430 create a mix of vortices between the exterior surface of the actuatable seal and the wellbore conduit wall, par [0094], when the plug mechanism 406 closes, the interior of a well conduit (tubular) is sealed so that the liquid in the well above the plunger 402 is prevented from falling through the plunger 402 during ascent, Fig 1A, 2A-2D, par [0094], as such the outer diameter of the sealing mechanism 430 would necessarily be substantially equal to the inner diameter of the well conduit 502).
dropping the at least one plunger lift assembly (16) into the wellbore through a production tubing (shown in Fig 2B) thereof such that the at least one plunger lift assembly (16/402) descends toward the bottom-hole component (508) (plunger assembly is descending, see Fig 2B, par [0118]); and 
allowing the at least one plunger lift assembly (16/402) to ascend within the production tubing (Fig 2D) in response to formation gases passing into the wellbore (arrow 510 shoes the direction of gas flow), thereby pushing the fluid formations (gas, water, other liquids, or combinations) above the at least one plunger lift assembly toward a surface of the wellbore (liquid can be lifted to the surface by the means of the gas pressure build-up in a well, Fig 2D, par [0072], [0094], [0120]); 
wherein the at least one of pressure in the mandrel chamber and vertical force from movement of the mandrel (seals 430 may be actuatable between expanded and retracted by mechanical, fluid, hydraulic, etc., forces, such as by elastic distortion or inflation, or by mechanical movement, par [0092]) causes the sealing mechanism (430) to activate and expand such that an outer diameter of the sealing mechanism (430) becomes substantially equal to a drift diameter (inner diameter) of the production tubing and the sealing mechanism (430) maintains contact with the production tubing during ascent of the at least one plunger lift assembly (16) within the production tubing toward the surface of the wellbore (when actuated the seal 430 expand greater than the diameter of the plunger 402, see view 400 of Fig 1A, turbulent sealers 418 included on seals 430 create a mix of vortices between the exterior surface of the actuatable seal and the wellbore conduit wall, par [0094], when the plug mechanism 406 closes, the interior of a well conduit (tubular) is sealed so that the liquid in the well above the plunger 402 is 402 during ascent, Fig 1A, 2A-2D, par [0094], as such the outer diameter of the sealing mechanism 430 would necessarily be substantially equal to the inner diameter of the well conduit 502).
Claim 15: Tolman discloses upon the at least one plunger lift assembly descending to and impacting the bottom-hole component (bumper spring assembly 508) (plunger 402 is stopped by the subsurface bumper spring 508 and the plunger 402 is in closed state and ready for tripping up, Fig 2C, par [0119]-[0120]), the expandable sealing mechanism (430) is activated by pressure in the mandrel chamber (throughbore opening 414 creating flow channel 415) by engaging the shift rod (actuation member 407) to retard fluid flow through the at least one plunger lift assembly (when the plug mechanism 406 closes, the interior of a well conduit (tubular) is sealed so that the liquid in the well above the plunger 402 is prevented from falling through the plunger 402 during ascent, Fig 1A, 2A-2D, par [0094], plunger 402 is stopped by the subsurface bumper spring 508 and the plunger 402 is in closed state and ready for tripping up, Fig 2C, par [0119]-[0120]).
Claim 16: Tolman discloses the at least one plunger lift assembly (16/402) further includes a fishing neck (first end 408) configured to permit upward and downward movement of the mandrel (403) vertically therein (see Fig 1A), and wherein the sealing mechanism (actuatable external seals 430) is activated by vertical force from movement of the mandrel (cylindrical body 403) into a fishing neck (first end 408) of the plunger lift assembly (16/402) in response to at least one of (a) the plunger lift assembly descending to and impacting the bottom-hole component (bumper spring assembly 508) (plunger 402 is stopped by the subsurface bumper spring 508 and the plunger 402 is in closed state and ready for tripping up, Fig 2C, par [0119]-[0120]) and (b) weight of liquid in the wellbore acting upon the at least one plunger lift assembly (plunger 402 being pushed by the wellbore (gas) pressure up the well as indicated by arrow 510 to the surface near the wellhead assembly 512 and extension rod 514, Fig 2D, par [0120]).
Claim 17: Tolman discloses once the plunger lift assembly reaches a certain level within the production tubing during the allowing step (plunger ascending), disengaging the shift rod to relieve the at least one of pressure in the mandrel chamber and vertical force from movement of the mandrel (plunger insertion rod 407 contacts the extension rod 514 of the plunger stopper assembly 512, insertion rod 407 is stopped by the wellhead assembly 512, the stem of the valve element 406 moves up, contacts the step 407, and stops moving, valve element 406 is locked open, par [0123]),  thereby causing the sealing mechanism (430) to deactivate and contract (mandrel 450 may be positioned within an interior of the plunger body, such that an end 452 of the mandrel 450 may engage a surface 414 of the plug 406, mandrel 450 may reciprocate between the seal deployed position and seal retraction position such as within a groove or channel 440 in the plunger body) such that the outer diameter of the sealing mechanism is substantially equal to or less than the drift diameter of the production tubing (when not actuated seals 430 are the same diameter of the plunger 402, view 420 of Fig 1A, par [0091]-[0092], as the plunger is capable of passing through the wellbore tubular 502, see Fig 2A-2C, the outer diameter of the sealing mechanism is necessarily equal to or less than the inner diameter of the wellbore tubular).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tolman in view of Jakkula et al., US 2019/0249509 (hereinafter Jakkula).
Claim 8: Tolman discloses casing plungers commonly use an elastomer or other seal (par [0006]).
Tolman fails to disclose the sealing mechanism is made of hydrogenated nitrile butadiene rubber.
Jakkula discloses a sealing element (204) used in a downhole environment. The sealing element can include one or more elastomeric materials such as hydrogenated nitrile butadiene rubber (par [0024]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the elastomer of the elastic sealing element of Tolman with hydrogenated nitrile butadiene rubber as disclosed by Jakkula, as the need for an elastomeric sealing element would have lead one skilled in the art to choose an appropriate elastomeric material, such as hydrogenated nitrile butadiene rubber as disclosed by Jakkula. Therefore, choosing the appropriate elastomeric material disclosed by Jakkula would merely be a simple substitution of one known element for another would abstract, par [0024]).

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bender et al., US 2012/0193091 (hereinafter Bender) in view of Tolman.
Claim 10: Bender discloses a plunger lift system (plunger lift control system) to lift fluid formations out of a wellbore having a production tubing (abstract, Fig 1), the plunger lift system comprising: 
at least one plunger lift assembly (plunger 16); and 
a coupler (sleeving or couplers 56, Fig 2) surrounding terminal ends of two adjacent tubing joints (tubing sections 52, 54) of the production tubing such that a gap (annular gap 58) is defined therebetween (adjacent sections 52 and 54 of tubing 18 pipe are typically separated by an annular gap 58, par [0040]); and 
a connector (portion connecting ends 60 and 66 and disposed in the annular gap 58, see Fig 2, par [0040]) disposed within the gap (58) and interconnecting the terminal ends (ends 60, 66) of the two adjacent tubing joints (52, 54) (see Fig 2, par [0040]), the connector having an inner diameter that is substantially equal to the inner diameter of each tube joint at its terminal end (the connector overlaps the adjacent ends 60 and 66 of the connected tube sections 52, 54, the overlap is substantially equal to the inner diameter of each tube section 52, 54 at its terminal end, see Fig 2, par [0040]).
Bender fails to  disclose the at least one plunger lift assembly including: a mandrel having a chamber; an expandable sealing mechanism disposed about an exterior of the mandrel having an expanded position and a contracted position, the expandable sealing mechanism configured to switch from the contracted position to the expanded position by either an increased pressure in the mandrel chamber or a vertical force from movement of the mandrel; and a shift rod for controlling fluid flow through the mandrel chamber; wherein the sealing mechanism is configured to be replaceable after experiencing wear; and wherein the contracted position is less than the drift diameter of a production tubing of a 
Tolman discloses a plunger lift assembly (plunger 402) (see Fig 1A-1B, 2A) to lift fluid formations out of a wellbore (method of removing a liquid from a wellbore with a plunger, see abstract, par [0017]) comprising: 
a mandrel (cylindrical body 403 of ) having a chamber (throughbore opening 414 creating flow channel 415); 
an expandable sealing mechanism (seals 430) disposed about an exterior of the mandrel (403) (see Fig 1A-1B), having an expanded position and a contracted position (see Fig 1A), the expandable sealing mechanism (430) configured to switch from the contracted position to the expanded position (see Fig 1A) by either an increased pressure in the mandrel chamber or a vertical force from movement of the mandrel (seals 430 may be actuatable between expanded and retracted by mechanical, fluid, hydraulic, etc., forces, such as by elastic distortion or inflation, or by mechanical movement, par [0092]); and 
a shift rod (actuation member 407) for controlling fluid flow through the mandrel chamber (414) (plug mechanism 406 is configured to cyclically close and open the flow channel 415 during operation, Fig 1A-1B, par [0094]);
wherein the sealing mechanism (430) is configured to be replaceable after experiencing wear (as a seal wears out a successive seal, not previously exposed to the wellbore wall 34 can be added to deployment, effectively replacing the seal, additionally the seal 430 is clearly capable of being removed and replaced, par [0129]); and 
wherein the contracted position is less than the drift diameter of a production tubing of a wellbore (when not actuated seals 430 are the same diameter of the plunger 402, view 420 of Fig 1A, par [0091]-[0092], as the plunger is capable of passing through the wellbore tubular 502, see Fig 2A-2C, the outer diameter of the sealing mechanism is necessarily equal to or less than the inner diameter of the wellbore tubular), and the expanded position is approximately the drift diameter of the production tubing of the wellbore (when actuated the seal 430 expand greater than the diameter of the plunger 402, see view 400 of Fig 1A, turbulent sealers 418 included on seals 430 create a mix of vortices between the exterior surface of the actuatable seal and the wellbore conduit wall, par [0094], when the plug mechanism 406  402 is prevented from falling through the plunger 402 during ascent, Fig 1A, 2A-2D, par [0094], as such the outer diameter of the sealing mechanism 430 would necessarily be substantially equal to the inner diameter of the well conduit 502).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the plunger lift assembly of Bender with the plunger lift assembly as disclosed by Tolman, as the need for a plunger lift assembly would have lead one skilled in the art to choose an appropriate plunger lift assembly, such as the plunger lift assembly as disclosed by Tolman. Therefore, choosing the appropriate plunger lift assembly disclosed by Tolman would merely be a simple substitution of one known element for another would obtain the predictable result of removal of liquids from a gas or oil well, id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc.. 496 F.3d 1374, 83 USPG2d 1746 (Fed. Cir. 2007). Further both Bender and Tolman are concerned with removal of liquids from oil and gas wells using a plunger lift assembly and are therefore from the same field of endeavor.
Claim 11: Bender, as modified by Tolman, discloses further comprising a surface lubricator (Bender, lubricator 26) (Bender, Fig 1, par [0007], [0037]).
Claim 12: Bender, as modified by Tolman, discloses a bottom-hole component (downhole stop 36) selected from the group consisting of a bumper spring, a stop assembly, and a no-go assembly (downhole stop 36, Fig 1, par [0037])..
Claim 13: Bender, as modified by Tolman, discloses the at least one plunger lift assembly comprises a plurality of plunger lift assemblies (a plurality of plungers may be concomitantly operable within the well tubing, par [0053]).

Claims 4-7 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tolman in view of Bender, US 2007/0181311 (hereinafter Bender ‘311).
Claim 4: Tolman fails to disclose the expandable sealing mechanism further comprises a wear indicator.
Bender ‘311 discloses a plunger lift assembly (see Fig 1) including a plunger (10) (see Fig 5). The plunger (10). The plunger assembly (10) includes a wear indicator (70
It would have been obvious to one or ordinary skill in the art, before the effective filing date of the invention, to modify the expandable sealing mechanism of the plunger lift assembly of Tolman, to include a wear indicator as disclosed by Bender ‘311, as this modification would have indicated time for replacement of the expandable sealing mechanism of the plunger lift assembly (Bender ‘311, par [0050]).
Claim 5: Tolman, as modified of Bender ‘311, discloses the wear indicator is disposed circumferentially about at least a portion of the expandable sealing mechanism (Tolman, seals 430) (Bender ‘311, wear indicator 70 may include wear ring 76 or annular channels 78 which are disposed circumferentially around the plunger 10, see Fig 5).
Claim 18: Tolman fails to disclose the expandable sealing mechanism further comprises a wear indicator disposed circumferentially about at least a portion of the expandable sealing mechanism.
Bender ‘311  discloses a plunger lift assembly (see Fig 1) including a plunger (10) (see Fig 5). The plunger (10). The plunger assembly (10) includes a wear indicator (70) disposed circumferentially about at least a portion of the plunger assembly (10) (see Fig 5).
It would have been obvious to one or ordinary skill in the art, before the effective filing date of the invention, to modify the expandable sealing mechanism of the plunger lift assembly of Tolman, to include a wear indicator as disclosed by Bender ‘311, as this modification would have indicated time for replacement of the expandable sealing mechanism of the plunger lift assembly (Bender ‘311, par [0050]).
Claims 6 and 19:  Tolman, as modified of Bender ‘311, discloses the  wear indicator is disposed radially between a center of the mandrel and an outer diameter of the expandable sealing mechanism (Bender ‘311, wear indicator extending circumferentially outwardly a known distance from the generally cylindrical wall 26 of the plunger 10, Fig 5, par [0050]).
Claims 7 and 20: Tolman, as modified by Bender ‘311, discloses the wear indicator indicates that the expandable sealing mechanism is to be replaced when the outer diameter of the expandable sealing mechanism wears down to the wear indicator (Bender ‘311, when the outer wall 26 of plunger 10 is worn such that the annular channels 78 are no longer visible, wear is visually or sensorly indicated necessitating the replacement of that plunger assembly 10, par [0050]).

Conclusion
Claims 1-20 are rejected. No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676